Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 12, it appears Applicant intended “data on the tire pressure” to read --data regarding the tire pressure--
In claim 1, line 18, it appears Applicant intended “receive a received frame” to read --receive a frame--
In claim 1, line 20, it appears Applicant intended “detect a tire pressure of each of the tires” to read --detect a respective tire pressure of each of the tires--
In claim 1, line 36, it appears Applicant intended “in response to that the first reception unit receives the burst signal” to read --in response to the first reception unit receiving the burst signal--
In claim 1, line 38, it appears Applicant intended “in response to that the first reception unit receives the request signal” to read --in response to the first reception unit receiving the request signal--
Appropriate correction is required. 
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
in response to detecting that there is a possibility that the vehicle starts to run, the second control unit outputs, on RF waves, a burst signal and then a request signal to each of the sensor transceivers, the burst signal causing the first reception unit of each of the sensor transceivers to transition into a state that is capable of continuously receiving RF waves, the request signal requesting each of the sensor transceivers to transmit the frame, wherein, in each of the sensor transceivers, the first control unit sets the first reception unit to a standby state that is capable of intermittently receiving RF waves, in response to that the first reception unit receives the burst signal under the standby state, the first control unit causes the first reception unit to transition into the state capable of continuously receiving RF waves to receive the request signal, and in response to that the first reception unit receives the request signal, the first control unit transmits the frame as a response to the request signal to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such a TPMS wherein at a time that it is determined that there is a possibility that the vehicle starts to run, sensor transceivers in each wheel are configured to receive a burst signal to begin continuously monitoring for a request signal, and in response to receiving the request signal, providing measured tire pressure data from the respective wheel. For example, Ehrlich et al. (USPGPub. No. 2007/0194896) teaches a TPMS wherein sensor transceivers receive one signal that wakes them up and causes them to respond with tire pressure measurement information (Ehrlich ¶0044), but fails to teach sending separate wake-up and request signals. Furthermore, Shin (US PGPub. No. 2015/0149110) teaches a TPMS wherein ignition ON status is used for requesting tire pressures from the vehicle’s tires (Shin Figure 6), but fails to teach or render obvious sending separate wake-up and request signals to sensor transceivers in the context of such a determination that the vehicle has a possibility to start to run. 
Claims 2-8 each depend from claim 1, and are deemed allowable at least by virtue of their dependence on allowable claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669